Citation Nr: 0003391	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-40 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected post-operative left shoulder disability.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from February 1971 to April 
1971 and from September 1974 to February 1983.  He had a 
period of active duty for training from February 1974 to July 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied a compensable rating for the 
left shoulder disability.  A June 1996 rating decision 
increased the rating to 
20 percent, and the veteran continued to appeal for a higher 
rating.  The veteran subsequently moved to South Carolina, 
and the Columbia RO currently has jurisdiction of the case.  

This case was first before the Board in August 1997, at which 
time the issues of increased ratings for grand mal epilepsy 
and hypertension were denied and the issue of a higher rating 
for the left shoulder disability was remanded.  In that 
decision, the Board noted that the RO formally denied 
entitlement to TDIU benefits in a rating decision dated in 
March 1997.  The Board also noted that the veteran's 
representative indicated in a June 1997 statement that the 
veteran was still seeking TDIU benefits, and that matter was 
referred to the RO for appropriate consideration. See Nacoste 
v. Brown, 6 Vet. App. 439 (1994) (an Informal Hearing 
Presentation is not a notice of disagreement (NOD) when 
received directly at the Board).  

In February 2000 written arguments, the veteran's 
representative points out that the RO subsequently accepted 
the June 1997 statement as an NOD.  38 C.F.R. §§ 20.201, 
20.300 (1999).  The RO furnished a statement of the case 
pertinent to TDIU, and the veteran submitted a timely 
substantive appeal.  Thus, the Board has jurisdiction of the 
TDIU issue.  Accordingly, the issues on appeal are as shown 
on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the left 
shoulder (major) has been obtained.

2.  With consideration of the effects of pain, the veteran's 
service-connected left shoulder disability is manifested by 
excess fatigability that results in limited motion that is no 
more than midway between the side and shoulder level; there 
is no evidence of frequent dislocation at the scapulohumeral 
joint and guarding of all arm movements.

3.  The competent evidence also shows a tender and painful 
scar residual to surgical treatment of the left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for service-
connected left shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (1999).

2.  The criteria for a separate 10 percent evaluation for a 
tender and painful left shoulder scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was 
hospitalized in April 1978 to May 1978 for repair of his 
recurrent dislocations of his left shoulder.  He was later 
hospitalized in September 1980 for a mass on the left 
shoulder.  The veteran had several profiles during service 
because of an abnormal and painful left shoulder.  

A rating decision dated in November 1983 granted service 
connection for a left shoulder disability at a noncompensable 
rate, effective from March 1983.  

The veteran was afforded a VA examination in February 1996.  
Physical examination disclosed no swelling, laxity or 
deformity of the left shoulder.  A well-healed surgical scar 
was noted on the anterior aspect of the left shoulder joint.  
Left shoulder flexion was limited to 120 degrees; abduction 
was limited to 100 degrees; external rotation was limited to 
30 degrees; and internal rotation was limited to 20 degrees.  
X-rays of the left shoulder were negative for abnormalities.  
The diagnoses were chronic bursitis involving the left 
shoulder with limitation of motion; status post surgery of 
the left shoulder for recurrent subluxation.  A subsequent 
rating decision in June 1996 granted an increased evaluation 
to 
20 percent.  

During a VA examination of April 1998, the examiner indicated 
that the claims file had been reviewed.  By history, it was 
noted that the veteran underwent a surgical procedure during 
service which lessened the shoulder instability.  However, 
the veteran complained of significant stiffness and pain.  
The pain worsened with any motion overhead as well as with 
lifting of heavy objects.  He is left hand dominant.  

Physical examination revealed that the veteran had a well-
healed deltopectoral incision scar, which was nontender and 
freely mobile.  Forward flexion of the left shoulder was to 
95 degrees; abduction was to 30 degrees; internal rotation 
was to 80 degrees.  He had good deltoid and rotator cuff 
strength.  The left shoulder was neurovascularly intact.  An 
X-ray of the left shoulder demonstrated slight degenerative 
changes and a band of calcification which might be tendonous.  
The impression was status post left shoulder injury with 
surgical stabilization, now with pain and stiffness.  The 
examiner opined that the veteran had limited range of motion 
making overhead activities as well as lifting objects 
difficult for him.  

VA outpatient treatment records dated in June 1998 show that 
the veteran had left shoulder complaints.  

On VA examination in August 1999, the examiner stated that 
the claims file was available for review.  The veteran's pain 
of the left shoulder was noted to be 5/6 of 10/10.  The pain 
was described as sharp.  Pain was usually absent most of the 
time, but returned with any activity.  As a result, the 
veteran limited his lifting and most of his activities of 
daily living.  The veteran reported that he could finish most 
activities, but it was difficult for him.  

On physical examination, left shoulder elevation was to 120 
degrees; abduction was to 165 degrees; and both were 
considered to be within normal limits.  External rotation was 
to 20 degrees; internal rotation was to the veteran's back 
pocket; and both motions were less than normal.  All motor 
and muscle strength was 3/5, and the examiner noted that this 
was less than normal.  The examiner pointed out that the 
veteran also had a 10-centimeter hyperesthetic scar over his 
deltopectoral interval on the left shoulder and that it was 
somewhat disfiguring, without keloid.  There was no shoulder 
instability.  Some acromioclavicular tenderness was 
demonstrated with palpation.  There was some tenderness to 
cross arm adduction.  There was also excess fatigability.  
The veteran did not appear to have weak movement in the left 
upper extremity, nor was there incoordination.  

The examiner's opinion was that the veteran's being left hand 
dominant would cause a fair amount of problems.  The veteran 
did have pain manifested with movement of the shoulder, and 
there was definitely adequate amount of pathology to 
corroborate the suggested complaints.  

Analysis:  Left Shoulder

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  For the 
purpose of determining entitlement to an increased disability 
evaluation, the VA examinations are adequate and the case 
need not be returned.  See Stegall v. West, 10 Vet. App. 289 
(1998).  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which requires evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (1999).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  38 C.F.R. § 4.69 (1999).  The 
veteran in this case is left-handed, as set out in medical 
history and the veteran's own statements.  Thus, his left 
upper extremity is his major extremity.  

The veteran is currently in receipt of a 20 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5202.  38 C.F.R. § 4.27 (1999) provides that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  Under that code, a 20 percent evaluation for the 
major arm may be granted for two different conditions:  (1) 
malunion of the humerus with moderate deformity; (2) 
recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level.  A 30 percent rating may be assigned under this code 
in two different circumstances:  (1) malunion of the humerus 
with marked deformity; (2) recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent evaluation requires fibrous 
union of the humerus, with a 60 percent evaluation assigned 
for nonunion of the humerus (false flail joint).  An 80 
percent rating is warranted where there is loss of the head 
of the humerus.  Id.  In this case, there is no competent 
evidence of fibrous union or nonunion of the humerus, or loss 
of the humeral head.  Thus, the criteria for an increased 
evaluation under Diagnostic Code 5202 have not been met on 
those bases.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Board also notes that there is no evidence of marked 
deformity as a result of malunion of the humerus.  At the 
time of the February 1996 examination, the examiner 
specifically noted that there was no deformity.  There are no 
other records submitted that indicate otherwise.  
Consequently, the Board does not find that an increased 
rating on the basis of deformity is in order.  Id.  

The Board also finds that the record does not demonstrate 
frequent episodes of recurrent dislocation.  As of the April 
1998 VA examination, the veteran reported that the shoulder 
instability had lessened with the surgical procedure during 
service.  Additionally, the VA examination reports and 
treatment records do not reveal frequent episodes of 
recurrent dislocation and guarding of all arm movements, such 
as is required for a rating higher than 20 percent under Code 
5202.  Thus, a higher rating under this Code is not 
warranted.  Id.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  First, the 
veteran's current complaints consist of pain that leads to 
decreased activity.  As the record reflects clinical 
manifestations of a measurable limitation of left shoulder 
motion, the Board has considered diagnostic codes pertinent 
thereto.  

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees; abduction zero to 180 degrees; 
and internal and external rotation 90 degrees.  38 C.F.R. § 
4.70, Plate I (1999).  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 specifically provides for criteria pertinent to a 
limitation of arm motion.  Limitation of motion of the major 
arm at shoulder level warrants a 20 percent disability 
rating.  Limitation of motion of the major arm midway between 
the side and shoulder level warrants a 30 percent disability 
rating.  When motion is limited to 25 degrees from the side a 
40 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5202, the diagnostic code under which the 
current 20 percent evaluation is assigned, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Thus, the Board need not consider whether an additional 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 
when utilizing Code 5202.  

The provisions of Diagnostic Code 5201 are based on 
limitation of motion.  When the veteran was examined by VA, 
limitation of motion was demonstrated during each of the 
examinations.  When strictly applying the degrees of 
limitation numerically to the rating criteria under Code 
5201, however, the restricted motion was not documented to be 
at a point midway between side and shoulder level, as 
required for a higher rating under Code 5201.  The Board 
significantly notes that the examiner in August 1999 
specifically addressed the effects of pain and considered 
whether there was adequate pathology to corroborate the 
painful movement.  It was the examiner's opinion that the 
veteran had excess fatigability due to pain, and, moreover, 
there was an adequate amount of pathology to corroborate the 
suggested complaints.  These findings go toward the veteran's 
limitation of motion and support his claim.  Although the 
actual motion is at a degree greater than midway between side 
and shoulder level, the Board finds that the effects of pain 
lessen the motion to the degree contemplated in the 30 
percent rating under Code 5201.  Thus, a higher rating is 
warranted to this extent.  

The Board cannot find that a greater evaluation under Code 
5201 is warranted.  As described above, the Board has 
recognized that the effects of pain affect the range of 
motion.  Nevertheless, the veteran has acknowledged that the 
left shoulder does not prevent him from performing his 
activities of daily living (VA examination of August 1999).  
Additionally, despite pain and with difficulty, he is able to 
perform overhead motion or lift heavy objects (VA examination 
of April 1998).  This evidence does not indicate the degree 
of disability contemplated by the 40 percent rating under 
Code 5201 - limitation of motion to 25 degrees from the side.  
As the evidence, including the effects of pain, do not 
justify a 40 percent rating, no further increase is 
warranted.  

The Board notes that as the veteran's left shoulder is not 
ankylosed (ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)), 
38 C.F.R. § 4.71a, Diagnostic Code 5200 is not for 
application in this case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no other basis upon which 
to assign a higher disability evaluation.  

The Board has further considered whether the veteran warrants 
assignment of separate evaluations in this case.  Pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury, which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In this case, Diagnostic Code 5202 includes consideration of 
guarding of movement at the shoulder level, as well as taking 
into account the veteran's history of recurrent dislocations.  
Assignment of a separate code based on limitation of motion 
would violate the prohibition against pyramiding, 
compensating the veteran twice for "impairment of movement" 
residual to recurrent left shoulder dislocations.  In 
addition, the Board notes that x-rays show the presence of 
slight degenerative changes in the veteran's left shoulder.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999) applies to 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 
veteran's currently assigned 30 percent evaluation is based 
on limitation of motion.  Thus, such provides no basis for 
assignment of separate evaluations.

Distinct from the reports of prior examinations, the Board 
does note that the August 1999 VA examiner described the 
veteran's left shoulder post-operative scar as hyperesthetic 
and somewhat disfiguring.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 and 7805 (1999) pertain to scars.  A 10 
percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  Diagnostic Code 7804 provides that a 10 percent 
disability evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 otherwise provides that a rating for 
scars is based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118.  In the instant case, the 
report of recent VA examination is notable for evidence of an 
observable left shoulder scar resulting in tenderness/pain.  
Such tenderness is not attributed to motion or dislocations, 
but rather to the scar itself.  As such, it is distinct from 
instability, restricted motion or pain otherwise demonstrated 
as residual to the veteran's left shoulder disability.  Thus, 
the Board finds that the criteria for a separate 10 percent 
evaluation under Diagnostic Code 7804 are met.  38 C.F.R. 
§ 4.14.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  With respect to this 
claim, the Board observes that in light of Floyd v. Brown, 9 
Vet. App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  In the unusual case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
impairment in the average earning capacity due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).  In this case, the veteran was provided with 
the text of the criteria for an extraschedular rating in the 
supplemental statement of the case (SSOC) of July 1998.  The 
RO declined to refer the case for an extraschedular rating.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The evidence in this case fails to show that the veteran's 
left shoulder disability, in and of itself, now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  In fact, the veteran 
himself denies any recent left shoulder dislocations.  He has 
indicated that he avoids using his left upper extremity.  He 
has not reported, nor does the evidence show, that he has 
been frequently hospitalized due to his left shoulder 
disability.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the schedular evaluation currently assigned 
to the veteran's left shoulder disability.  What the veteran 
has not shown in this case is that his left shoulder 
disability, in and of itself, results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An evaluation of 30 percent for service-connected left 
shoulder disability is granted, subject to the regulations 
governing the payment of monetary benefits.  

A separate 10 percent evaluation for a left shoulder scar is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

In the decision herein above, the Board has granted an 
increased, 30 percent, evaluation for the veteran's service-
connected left shoulder disability and a 10 percent rating 
for a left shoulder scar.  The veteran has also claimed 
entitlement to TDIU benefits.  

Regulations provide that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999).  Thus, the veteran now meets the schedular criteria 
for consideration of an award of TDIU benefits.  

Entitlement to a total rating based on individual 
unemployability must be based solely on the impact of the 
veteran's service-connected disabilities on his ability to 
obtain and maintain substantially gainful work.  38 U.S.C.A. 
§ 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The question in a 
total rating claim based upon individual unemployability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

In February 2000 written arguments, the veteran's 
representative pointed out that the Social Security 
Administration (SSA) determined the veteran to be 
unemployable and entitled to disability benefits.  SSA 
records have not yet been associated with the veteran's 
claims file.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining and developing available facts and evidence to 
support his claim.  This duty is neither optional nor 
discretionary, Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The Board also notes that there is no medical opinion 
regarding the effects of the veteran's service-connected 
disabilities on his ability to perform gainful employment.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The RO has not yet considered the veteran's TDIU claim based 
on the Board's grant of increased ratings herein.  In Bernard 
v. Brown, the Court held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard, 4 Vet. App. 384, 392-394 (1993).  Accordingly, to 
ensure that no prejudice results to the veteran and to ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to the claim, the case is again REMANDED 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected disabilities since January 
1999.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Either in association with a current 
VA examination or by file review, the RO 
should obtain a medical opinion by a 
pertinent specialist regarding whether 
the veteran's service-connected 
disabilities are of sufficient severity 
so as to preclude him from performing 
gainful employment.  

4.  After all indicated development has 
been completed to the extent possible, 
the RO should again review the record and 
re-adjudicate the veteran's claim of 
entitlement to TDIU benefits.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

